Citation Nr: 0722174	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1979 to June 1984.  
The veteran also had periods of active and inactive duty 
training from 1984 to 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the RO which, 
in part, denied service connection for basal cell carcinoma.  
In January 2007, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a skin cancer, including basal 
cell carcinoma at present which is related to service.  


CONCLUSION OF LAW

The veteran's basal cell carcinoma is not due to disease or 
injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 101 (24), 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.6(a), (c), (d), 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded a VA examination and testified at a 
hearing before the undersigned member of the Board at the RO 
in January 2007.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for basal 
cell carcinoma, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2006).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the veteran 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.  

Factual Background & Analysis

The veteran contends that his skin cancer, which was first 
diagnosed in 1999, was caused by repeated exposure to the sun 
during his 23 years of total military service.  

In this case, the veteran had five years of active service 
from 1979 to 1984, and various periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from 1984 to 2000.  At this point it should be noted, that VA 
laws and regulations pertaining to service connection are 
different depending on the type of service, and the nature of 
the disability.  That is, service connection may be 
established for a current disability resulting from disease 
or injury that was incurred or aggravated during a period of 
active service or ACDUTRA or, in the case of malignant 
tumors, if the disability is demonstrated within one year of 
discharge from active service.  However, service connection 
is only authorized for a current disability due to an injury 
incurred during a period of INACDUTRA.  The presumptions 
under C.F.R. §§ 3.307 and 3.309 do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The service medical records for the veteran's active service 
from 1979 to 1984, including his separation examination in 
May 1984, were negative for any complaints, treatment, 
abnormalities, or diagnosis referable to a skin cancer or 
basal cell carcinoma.  The evidence showed that the veteran 
was referred to a private dermatologist by his private doctor 
for evaluation of a skin growth on his left temple area, 
subsequently diagnosed as basal cell carcinoma, in December 
1999.  At that time, the veteran reported that he didn't know 
when it began but said that he was aware of the skin problem 
for about a year.  (See Dr. L. M. Dzubow's December 1999 
report).  A letter from his private doctor in August 2003, 
opined that there was commonly a delay period of at least 20 
years before a cancer or pre-cancer would be expected to 
appear following sun exposure.  He also opined that the more 
one is exposed to the sun, increased the number of cancer and 
pre-cancer growths.  A VA dermatologist in November 2005, 
indicated that while there is an association between sun 
exposure and the development of skin cancer, but disagreed 
with the opinion that increased exposure increased the number 
of skin cancers and pre-cancers stating that there was 
grossly inadequate evidence of the magnitude of the 
relationship between squamous cell carcinoma or actinic 
keratoses and if it is direct, indirect, logarithmic, 
etcetera.  

In the instant case, there is no objective evidence of any 
skin abnormalities, pre-cancers, or basal cell carcinomas in 
service or until more than 15 years after discharge from 
service.  Assuming for the sake of argument, that the private 
doctor's opinion regarding the onset of skin cancer was 
correct; that is, that there is at least a 20 year delay in 
the onset of cancer or pre-cancers, the veteran's skin cancer 
would have been due to sun exposure prior to service.  In any 
event, the veteran has present no competent evidence relating 
any current skin cancer to service.  As there is no evidence 
of basal cell carcinoma in service or within one year of 
discharge from service, there is no basis upon which service 
connection may be established for basal cell carcinoma due to 
disease or injury during active service.  

Similarly, other than a history of excision of a skin cancer 
in December 1999 on his retirement examination in March 2000, 
the veteran's service reserve medical records from 1984 to 
2000, do not show any treatment, abnormalities, or diagnosis 
referable to skin cancer or basal cell carcinoma.  Absent a 
disability from injury while on INACTDUTRA, there is no basis 
to establish service connection.  As noted above, the 
presumptions of service incurrence under 38 C.F.R. §§ 3.307 
and 3.309 do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. at 477-78 (1991).  

While the veteran believes that his basal cell carcinoma is 
related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
a medical professional competent to offer an opinion as to 
the nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a skin cancer, including 
basal cell carcinoma in service or until many years 
thereafter, and no competent evidence relating any current 
skin cancer to service, the Board finds that there is no 
basis for a favorable disposition of the veteran's appeal.  
Accordingly, the appeal is denied.  


ORDER

Service connection for basal cell carcinoma, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


